Citation Nr: 1413757	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  08-33 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating greater than 10 percent disabling for right lower extremity peripheral neuropathy, prior to May 15, 2012.

2.  Entitlement to a rating greater than 20 percent disabling for right lower extremity peripheral neuropathy, beginning May 15, 2012.

3.  Entitlement to greater than a 10 percent rating for left lower extremity peripheral neuropathy.

4.  Entitlement to service connection for eczematous dermatitis.

5.  Entitlement to service connection for right ankle condition.

6.  Entitlement to service connection for calluses of feet.

7.  Entitlement to service connection for bilateral stiff finger joints.

8.  Entitlement to service connection for bilateral hammertoes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran retired from active duty in June 1974.  He served 20 years. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007, August 2011 and April 2013 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In his October 2009 VA Form 9, the Veteran indicated that he did not want a Board hearing in conjunction with his appeal.  However, in a second VA Form 9 submitted in March 2012, the Veteran indicated he now wished to have such a hearing.  In a July 2012 statement, the Veteran requested that his March 2012 hearing request be withdrawn.  In September 2013, he wrote and requested a hearing in conjunction with his appeal.  His appeal was remanded by the Board in October 2013 so that a hearing could be scheduled.  Later that month, he notified VA that he wished to have his Board hearing conducted at the Board's offices in Washington, D.C.  The Board notified the Veteran in a February 2014 letter that his hearing was scheduled for a date in early March 2014, but the record reflects that he did not appear for it.  As no explanation of that absence or request for a rescheduled hearing has been received by VA, the Board finds that the hearing request is withdrawn.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The issues of entitlement to service connection for eczematous dermatitis, a right ankle condition, calluses of feet, bilateral stiff finger joints, and bilateral hammertoes are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right lower extremity peripheral neuropathy was manifested by no more than moderate incomplete paralysis of the sciatic nerve.

2.  Throughout the appeal period, the Veteran's left lower extremity peripheral neuropathy was manifested by no more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for right lower extremity peripheral neuropathy, for the entire appeal period, are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8599-8520 (2013).

2.  The criteria for a 20 percent rating for left lower extremity peripheral neuropathy, for the entire appeal period, are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8599-8520 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  The September 2008 and October 2008 letters satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability (versus age-related) benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The September 2006, October 2008, and May 2012 fee-based examinations were adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Review of the record does not indicate that additional evidence pertinent to the issues adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The May 2007 rating decision granted service connection for right lower extremity peripheral neuropathy and left lower extremity peripheral neuropathy, and assigned noncompensable ratings under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8599-8520.  The August 2011 rating decision increased that rating to 10 percent disabling for each lower extremity.  The April 2013 rating decision increased the right lower extremity peripheral neuropathy rating to 20 percent disabling effective May 15, 2012, the date of the most recent VA examination.  

Diagnostic Code 8520 assigns 10, 20, 40, and 60 percent ratings for incomplete paralysis of the sciatic nerve that is mild, moderate, moderately severe, and severe, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration; when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Review of the record reveals that private treatment records dated between October 2007 and May 2012 and VA treatment records dated between July 2010 and June 2012 show ongoing treatment for peripheral neuropathy of the lower extremities, with no specific reference to the severity of the condition.  However, the September 2006 fee-based examination report noted findings of reduced ankle jerk responses of the bilateral lower extremities, as well as abnormal sensory function with findings of decreased sensation to light touch and pin prick of the bilateral feet.  Similarly, at the October 2006 fee-based examination, the Veteran reported tingling and numbness in his toes and abnormal sensation in his feet, resulting in walking difficulty.

Further, the October 2007 and September 2008 private electromyograms (EMGs) both specifically documented evidence of moderate mixed distal symmetric peripheral neuropathy of the bilateral lower extremities.  At the October 2008 fee-based examination, the Veteran reported tingling, numbness, abnormal sensation, pain, paresthesias and weakness, as well as having been given prescriptions for Lyrica and routinely receiving translaminar injections to treat his neuropathic symptoms.  Physical examination showed sensory dysfunction with findings of sticking type reduced sensation in the distal toes and feet.  Finally, at the May 2012 VA examination, peripheral neuropathy was diagnosed, and it was noted that the Veteran's lower extremity neurologic symptoms were severe enough to preclude the Veteran from working secondary to an inability to walk due to numbness and tingling in his feet and toes.

Based on this evidence, the Board finds that the Veteran's peripheral neuropathy of both lower extremities constituted moderate, but not severe, incomplete paralysis of the sciatic nerve.  The most probative evidence of record is the October 2007 and September 2008 EMGs which objectively document moderate bilateral lower extremity peripheral neuropathy.  However, it must be noted that the Veteran's reported symptomatology has been consistent throughout the appeal period, especially with respect to the pain, numbness, tingling, and interference with ambulation he has experienced.  This, plus the clinical findings at the September 2006 fee-based examination showing reduced ankle jerk responses and abnormal sensory function bilaterally, plus the ongoing use of both oral and injected medications to treat his symptoms, warrants the 20 percent rating for the entire appeal period.

To the extent that the July 2013 fee-based addendum clarified that the Veteran's left lower extremity peripheral neuropathy was "mild," the Board finds this statement not probative.  Again, the Veteran's reported degree of symptomology, which the Board finds credible, has been the same throughout the appeal period.  Further, this same examiner found that the Veteran's symptoms interfered with his ability to ambulate to a degree that it may preclude him from working.  Such severity is not consistent with a "mild" disability picture.  At the same time, the evidence does not establish that a 40 percent or higher rating is warranted for either lower extremity at any point during the appeal period.  Indeed, although the examiner confirmed the Veteran's assertion that his peripheral neuropathy impacted his ambulatory ability, to the extent that it may impair his employability, neither the Veteran nor the examiner found that the Veteran was precluded from walking, or that other such impairment existed to the extent that the Veteran's peripheral neuropathy disability picture was "severe."  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings assigned are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected peripheral neuropathy, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's peripheral neuropathy; it is a separately-rated manifestation of the Veteran's service-connected diabetes mellitus, and thus requires consideration only of the neurologic symptoms.  Although the Veteran is of retirement age and a total disability rating based on individual unemployability  has already been assigned based on the severity of the peripheral neuropathy and other disabilities, the peripheral neuropathy symptoms themselves are not so severe as to be outside those contemplated by the schedular rating.  No hospitalization has been documented or otherwise shown to be required.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.

The preponderance of the evidence is against the assignment of higher ratings.  There is no doubt to be resolved, and higher ratings for lower extremity peripheral neuropathy are not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 20 percent rating for right lower extremity peripheral neuropathy, for the entire appeal period, is granted, subject to the applicable regulations concerning the payment of monetary benefits.

A 20 percent rating for left lower extremity peripheral neuropathy, for the entire appeal period, is granted, subject to the applicable regulations concerning the payment of monetary benefits.


REMAND

With respect to the Veteran's claim for service connection for eczematous dermatitis, the July 2007 rating decision denied this claim on the basis that a skin condition was not shown in service and that no current skin disability was found on examination.  However, review of the Veteran's service treatment records reflects that he was repeatedly treated for skin boils during service, and for multiple skin conditions at military treatment facilities in the 1990s through the present time.  Further, a May 2007 private treatment record reveals a current diagnosis of eczematous dermatitis.  On this basis, a VA examination is required to determine the nature and etiology of the Veteran's current skin conditions.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the remaining issues on appeal, a fee-basis examination was conducted in October 2011 to determine the nature and etiology of the Veteran's ankle conditions, foot calluses, finger condition, and hammertoes.  Unfortunately, review of the examination report reveals that this examination is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Specifically, the right hand fingers were not examined, and certain service treatment records - including a November 1955 record noting right hand pain following trauma with an impression of posttraumatic arthritis - appear not to have been considered.   Although the right ankle was physically examined, no diagnosis was given and no nexus opinion was offered.  The examiner stated that no opinion could be given with respect to the Veteran's calluses as they were not shown in service, but the Veteran reported a history of bilateral foot calluses when he completed his June 1969 report of medical history.  Finally, no opinion was offered with respect to the Veteran's hammertoes, which were found on physical examination, even though the Veteran had a history of surgical intervention in August 2004 and the Veteran's physician, Dr. Bonini, had indicated in an October 2007 statement that there was a potential nexus between the Veteran's lower extremity peripheral neuropathy, his hammertoes, and his foot calluses.  For these reasons, an additional examination is required.

Accordingly, the issues of issues of entitlement to service connection for eczematous dermatitis, a right ankle condition, calluses of feet, bilateral stiff finger joints, and bilateral hammertoes are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Ask the Veteran to identify any further outstanding records of relevant treatment, copies of which should be sought.  

2.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of his right ankle disability, hammertoes, and foot calluses.  The claims folder should be made available to the examiner and reviewed in conjunction with the examination.  Any indicated tests and studies should be accomplished and all clinical findings reported in detail and correlated to a specific diagnosis.  The examiner should provide an opinion, in light of the examination findings, the service and post-service medical evidence of record, and the lay statements of record, whether it is at least as likely as not (50 percent or greater probability) that any right ankle, foot callus, and/or hammertoe disability is related to the Veteran's military service.  The examiner should fully explain any opinion offered, citing to claims file documents as appropriate.

3.  Schedule the Veteran for a VA hand/thumb/fingers examination to determine the nature and etiology of any right or left hand disability found.  The examiner should review the claims file, and conduct a physical examination.  The examiner should comment as to whether there is a diagnosed disability of the either hand or any finger(s), to include arthritis.  Then, the examiner should give an opinion as to whether it at least as likely as not (50 percent or higher degree of probability) that any diagnosed hand and/or finger(s) disability is related to his active military service, including the complaints noted therein.  The examiner should fully explain any opinion offered, citing to claims file documents as appropriate.

4.  Schedule the Veteran for a skin examination to determine the nature and etiology of any skin condition found.  The entire claims file, should be made available to the examiner for review.  The examiner should review the pertinent evidence, including the Veteran's lay assertions.  Then, the examiner should provide an assessment of the current nature and severity of the Veteran's skin disability and for any current skin disability found to be present, offer an opinion as to whether it had its onset in service.  All examination findings plus a complete rationale for all opinions and conclusions reached should be set forth.

5.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


